DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2021 has been entered.
 
Status of Claims
Claims 1-20 are pending where claims 1 and 17-20 have been amended.  Claims 8 and 17-20 are withdrawn from consideration and claims 1-7 and 9-16 remain for examination on the merits.
Status of Previous Rejections
The previous 35 USC § 102 rejections of the claims have been withdrawn in view of amendments to the claims.
The previous 35 USC § 103 rejections of the claims have been maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 and 9-16 is/are rejected under 35 U.S.C. 103 as obvious over JP 49080592 to Chugai et al (an English language machine translation has been relied upon for examination purposes) in view of US 2015/0197834 A1 to Kumita et al.

Element
Claimed wt%
Chugai wt%
Lies within?
Pd
20.0-50.0
40
Yes
Ni
0.6-3.0
2
Yes
Sn or In
0.1-3.0
Silent
No
Ag
Balance
Balance
Balance


Chugai is silent as to a Sn or In content.
Kumita discloses that Sn and/or In may be added to Ag-Pd alloys in an amount from 0.1 to 3.0 mass% (overlapping the instantly claimed range) in order to improve hardness of the alloy (Kumita, para [0012]).
Regarding claims 1-6 and 9-12, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add 0.1 to 3.0 mass% In to the alloy of Chugai as suggested by Kumita.  The motivation for doing so would be to improve the hardness of the alloy (Kumita, para [0012]).In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Chugai in view of Kumita including the instantly claimed because Chugai in view of Kumita discloses the same utility throughout the disclosed ranges.
Regarding the limitations “the sliding contact material has material structures in which composite dispersed particles containing an intermetallic compound of Pd and the additive element M are dispersed in an Ag alloy matrix, and the ratio (KPd/KM) of the content (% by mass) of Pd and the 
Regarding the limitation “a sliding contact material,” a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case the alloy of Chugai could be used as a sliding contact material and as such appears to meet the claims. 
Regarding claim 7 and 13-16, Chugai discloses that the material may be applied as a contact material for a motor.  One of ordinary skill in the art would immediately recognize applying the contact material of Chugai to a contact portion of a motor, such as a brush.
Claim(s) 1-6 and 9-12 is/are rejected under 35 U.S.C. 103 as obvious over US 3929474 to Ingersoll.
Regarding claim 1, Ingersoll discloses a material with a composition overlapping that of the instantly claimed composition as follows (Ingersoll, abstract, column 2 line 51 – column 3 line 1)
Element
Claimed wt%
Ingersoll wt%
Overlaps?
Pd
20.0-50.0
35-60
Yes
Ni
0.6-3.0
Si, Ni, Co, Ta, Ti: 0-5
Yes

0.1-3.0
Cr, Fe, In, Sn: 0.5-7
Yes
Ag
Balance
Balance
Balance


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Ingersoll including the instantly claimed because Ingersoll discloses the same utility throughout the disclosed ranges.
Regarding the limitation “a sliding contact material,” a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case the alloy of Ingersoll could be used as a sliding contact material and as such appears to meet the claims.
Regarding claims 2 and 3, the amount of Sn and In of Ingersoll overlaps the instantly claimed range.  Regarding the limitations “the sliding contact material has material structures in which composite dispersed particles containing an intermetallic compound of Pd and the additive element M are dispersed in an Ag alloy matrix, and the ratio (KPd/KM) of the content (% by mass) of Pd and the content (% by mass) of the additive element M in the composite dispersed particles is within a range of 2.4 or more and 3.6 or less,” and “wherein the average particle size of the composite dispersed particles is 1.0 µm or less,” when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the material of Ingersoll would be expected 
Regarding claims 4-6 and 9-12, the composition of Ingersoll overlaps that of the instantly claimed ranges.
Response to Arguments
Applicant's arguments filed 3/23/2021 have been fully considered but they are not persuasive.
Applicant argues that there is nothing in Kumita that would suggest Sn and/or In could be used to improve the hardness of any and all alloys.  This is not found persuasive because Kumita discloses that Sn and/or In improve the composition Ag-Pd alloys (Kumita, para [0012]) which is relevant to the alloy of Chugai.
In response to applicant's argument that Kumita teaches the addition of Au, Cu and Co to the alloy which is precluded by Chugai, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, the alloy of Kumita has not been relied upon to make the above 35 USC 103 rejection, rather Kumita has been relied upon for the teaching that Sn and/or In improve the composition Ag-Pd alloys (Kumita, para [0012]) which is relevant to the alloy of Chugai.
Applicant argues that the instant claims are patentable over Ingersoll because the specific examples of Ingersoll are outside of the instantly claimed ranges.  This is not found persuasive because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (see MPEP 
Applicant argues that Ingersoll discloses that when the alloy contains “Sn,” Ingersoll explains that it must further include “a member selected from the group consisting of about 0.5% In, 1.0% Ti, 5.0% Ni, 17% Si, and 5% Si,” which is greater than the instantly claimed amount of Ni. This is not found persuasive because this is merely one embodiment of Ingersoll which was not relied upon for the above 35 USC 103 rejection.  The broader embodiments of Ingersoll allow for 0-5% of Ni regardless of the presence of Sn (Ingersoll, abstract, column 2 line 51 – column 3 line 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRIAN D WALCK/               Primary Examiner, Art Unit 1736